Citation Nr: 1617599	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 14-27 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to January 1946. He died in 1985 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The appeal was certified to the Board by the RO in St. Petersburg, Florida.

This issue was previously before the Board in September 2015 and was remanded so the Appellant could be provided with a video hearing before the Board. However, in a November 2015 written statement she withdrew her request for a video hearing. Accordingly, no such hearing was provided, and appellate adjudication may proceed. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The prior May 2006 Board decision denying entitlement to service connection for cause of the Veteran's death is final.

2. Evidence obtained since the May 2006 Board decision does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for cause of the Veteran's death.



CONCLUSION OF LAW

The May 2006 Board decision which denied entitlement to service connection for the cause of the Veteran's death is final; new and material evidence has not been submitted, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 7103 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to an appellant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the appellant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the appellant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise an appellant of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by a letter dated August 2012 which informed the Appellant of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. This letter also informed her of the reasons her claim was previously denied, and the elements required to establish service connection for cause of death. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file includes post-service VA and private medical records. As discussed in the prior Board decision, the Veteran's service treatment records are no longer available through no fault of the Veteran or Appellant, and were likely destroyed by an accidental fire at the National Personnel Records Center in 1973. Under these circumstances, the duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

The Appellant was also provided with the opportunity for a hearing before the Board, but she declined. 

Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

New and Material Evidence

The Appellant's claim for service connection for cause of the Veteran's death was previously denied in a May 2006 Board decision which became final. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100. Previously denied claims may be reopened by the submission of new and material evidence. 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, raise a reasonable possibility of substantiating the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). This standard is intended to be a low threshold. Id.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen this claim.
	
At the time of the May 2006 Board decision, the evidence included the Veteran's post-service VA and private treatment records and death certificate. The Veteran's service treatment records were, and remain, unavailable as they were destroyed in a fire. The evidence also included written statements from the Appellant asserting the Veteran developed malaria and pain throughout his body during his active duty service, and these symptoms continued until his death. The Board found the medical evidence, including the death certificate, indicated the Veteran's death was caused, or contributed to, by the following diseases: cardiopulmonary arrest, end stage renal disease, diabetes mellitus, and possible stroke. However, the Board determined the evidence did not establish any of these diseases began during, or were otherwise caused by, the Veteran's active duty service.

As will be discussed, no new and material evidence has been submitted since the prior May 2006 Board decision.

Since May 2006, the Appellant has submitted additional written statements asserting the Veteran's death was related to his active duty service. Specifically, in her February 2012 written notice of disagreement, the Appellant stated she believed her former husband's diabetes was caused by his military service. However, she did not submit any medical evidence to support her assertions.

Therefore, the only new evidence submitted in this case are the Appellant's lay assertions. However, in the prior decision, the Board considered whether any of the diseases which caused the Veteran's death, including diabetes mellitus, began during service. Therefore, the Appellant's lay assertions that his diabetes was related to his military service were specifically considered by the Board in the previous May 2006 decision. Accordingly, such lay assertions are not new and material evidence.

The Board is sympathetic to the Appellant's loss of her husband, however the file does not include any new and material evidence which would raise a reasonable possibility of substantiating the reason the Appellant's claim was previously denied in the May 2006 Board decision. Because no new and material evidence has been received, the Appellant's claim is not reopened, and entitlement to service connection for cause of the Veteran's death remains denied.










[CONTINUED ON NEXT PAGE]
ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for cause of the Veteran's death, the claim is not reopened, and the appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


